Citation Nr: 0736297	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  94-35 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for ovarian cysts.  

2.  Entitlement to service connection for breast cancer, 
including as secondary to fibrocystic breast disease.

3.  Entitlement to an initial evaluation in excess of 10 
percent for de Quervain's disease of the right wrist.   

4.  Entitlement to an initial evaluation in excess of 10 
percent for de Quervain's disease of the left wrist.   

5.  Entitlement to an initial compensable evaluation for 
fibrocystic breast disease.  

6.  Entitlement to an increased evaluation for acne vulgaris, 
evaluated as 10 percent disabling from August 22, 1991 to 
August 29, 2002, and as 30 percent disabling from August 30, 
2002.

7.  Entitlement to a compensable evaluation for bilateral 
tinea pedis with onychomycosis.

8.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1977 to April 1981 
and from January 1982 to January 1986.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of August 1995, April 1996, December 1998 
and April 2004 rating decisions of the Department of 
Veteran's Affairs (VA) Regional Offices (ROs) in Los Angeles, 
California, Roanoke, Virginia, and Decatur, Georgia.  The RO 
in Atlanta, Georgia subsequently certified this appeal to the 
Board for appellate review.

The veteran testified in support of these claims at a hearing 
held before the undersigned Veterans Law Judge in Washington 
D.C. in September 1999.  In November 1999 and June 2003, the 
Board remanded these claims to the RO for additional action.

As noted in the Remands, the veteran's appeal initially 
included claims of entitlement to service connection for 
recurrent yeast infections and an effective date earlier than 
December 9, 1996, for service-connected fibrocystic breast 
disease.  However, in rating decisions dated July 2002 and 
March 2004, the RO granted these claims.  They are thus no 
longer before the Board for appellate review.

In October 2007, for good cause shown, the Board granted the 
veteran's motion to advance her case on the docket pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

The Board addresses the claims of entitlement to service 
connection for breast cancer, including as secondary to 
fibrocystic breast disease, entitlement to initial 
evaluations in excess of 10 percent for de Quervain's disease 
of the right and left wrists, entitlement to an initial 
compensable evaluation for fibrocystic breast disease, and 
entitlement to TDIU in the Remand section of this decision, 
below, and REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Ovarian cysts are related to the veteran's active 
service.

3.  During the entire time period at issue in this case, the 
veteran's acne vulgaris, or the medication prescribed for 
that condition, caused constant itching and involved 
extensive lesions on various parts of the veteran's body.  

4.  The veteran's tinea pedis and related tinea capitis and 
tinea cruris involve superficial, tender and painful 
scarring.  


CONCLUSIONS OF LAW

1.  Ovarian cysts were incurred in service.  38 U.S.C.A. §§ 
1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2006).

2.  The criteria for entitlement to a 30 percent evaluation 
for acne vulgaris, prior to August 30, 2002, have been met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4,118, Diagnostic Codes 7800-7805, 7828 
(2006); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7817 
(2001).

3.  The criteria for entitlement to a 10 percent evaluation 
for bilateral tinea pedis with onychomycosis, tinea capitis 
and tinea cruris have been met.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.7, 4,118, Diagnostic Codes 7800-7805, 7813 (2006); 38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated March 2004 and 
September 2005, after initially deciding those claims in 
rating decisions dated August 1995, April 1996 and December 
1998.  Given that VCAA notice was not mandated at the time of 
the rating decisions, the timing of such remedial notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of these notice letters considered in conjunction 
with the content of another letter the RO sent to the veteran 
in April 2004 and a supplemental statement of the case issued 
in May 2006 also reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II and 
Dingess/Hartman. 

In the notice letters, the RO acknowledged the veteran's 
claims, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed her of the VCAA and VA's duty 
to assist and indicated that it was developing her claims 
pursuant to that duty.  As well, the RO provided the veteran 
all necessary information on disability evaluations and 
effective dates.  The RO also identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided she identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of her treatment 
records if she wished VA to obtain such records on her 
behalf.  The RO also advised the veteran to identify or send 
directly to VA any information or evidence she had in her 
possession, which pertained to her claims.     



B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records and post-service VA and 
private treatment records.  The RO also afforded the veteran 
VA examinations, during which VA examiners discussed the 
etiology and severity of the disabilities at issue in this 
decision.  

In an Appellant's Post-Remand Brief dated September 2007, the 
veteran's representative, on the veteran's behalf, asserts 
that the reports of the examinations are too old to rely upon 
to decide the veteran's claims for increased evaluations.  
The representative does not specify, however, whether he is 
referring to the reports of examinations conducted following 
the November 1999 Remand or the report of the examination 
conducted following the June 2003 Remand.  The Board finds 
the latter report, which refers solely to the veteran's skin 
disabilities, considered in conjunction with subsequently 
dated treatment records, adequate to decide the veteran's 
claims for increased evaluations for skin disabilities.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 



II.  Analysis of Claims

A.  Claim for Service Connection

The veteran claims entitlement to service connection for 
ovarian cysts.  According to her written statements submitted 
during the course of this appeal and her hearing testimony, 
presented in September 1999, she first manifested symptoms of 
ovarian cysts in service, but medical professionals 
attributed those symptoms to vaginitis.  Allegedly, following 
discharge, doctors realized that the symptoms first exhibited 
in service actually resulted from ovarian cysts and rendered 
appropriate treatment in response.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post-service medical records, including treatment records 
dated from 1999 to 2007, confirm that the veteran currently 
has ovarian cysts.  The question thus becomes whether the 
cysts are related to the veteran's active service.

According to the veteran's service medical records, during 
service, the veteran intermittently reported abdominal pain 
and cramping and vaginal discharge.  Medical professionals 
often attributed these symptoms to vaginitis.  In February 
and September 1984, however, medical professionals noted 
cysts on physical examination and attributed the reported 
symptoms to, in part, probable functional cysts.  During the 
former visit, a nurse treated the cysts by suppressing the 
veteran's ovulation with medication.  

Following discharge, beginning in 1999, an ultrasound 
revealed additional cysts, for which the veteran has since 
received treatment.  In February 2002, she underwent a VA 
examination of the cysts.  During that examination, a VA 
examiner ruled out a relationship between a current 
disability and the veteran's in-service cysts.  In the report 
of the examination and an addendum report, the examiner 
acknowledged 
in-service cysts on the left ovary and indicated that if 
those cysts were chronic they would be present on 
examination.  He explained that a computer tomography imaging 
scan showed cysts on the right ovary only.  He then commented 
that the veteran might have cysts that are follicular in 
nature, which reappear and disappear according to her 
menstrual cycle.  

Given the VA examiner's final comment, which is substantiated 
by service and post-service medical records showing multiple 
ovarian cysts, the Board finds that the veteran's ovarian 
cysts are related to her active service.  Based on this 
finding, the Board concludes that ovarian cysts were incurred 
in service.  The evidence in this case supports the veteran's 
claim; such claim must therefore be granted.

B.  Claims for Increased Evaluations

The veteran seeks increased evaluations for her service-
connected skin disabilities.  She asserts that the 
evaluations assigned these disabilities do not accurately 
reflect the severity of her skin symptomatology.  Allegedly, 
she experiences disfiguring acne vulgaris on multiple areas 
of her body, not just her face, and tinea pedis on her feet, 
toenails and groin.  The former condition reportedly involves 
open sores, but has also caused scarring.  The latter 
condition reportedly causes itching and sweating.  The 
veteran asserts that, collectively, the symptoms of her skin 
disabilities cause her to lose her concentration and, in 
turn, interfere with her ability to perform her job-related 
duties. 

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, with regard to a claim for increase, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

In this case, the RO has evaluated the veteran's acne 
vulgaris as 10 percent disabling from August 22, 1991 to 
August 29, 2002 and as 30 percent disabling from August 30, 
2002, pursuant to Diagnostic Codes (DCs) 7817 and 7828.  The 
RO has evaluated the veteran's bilateral tinea pedis with 
onychomycosis as 0 percent disabling pursuant to DC 7813.  

Effective August 30, 2002, VA amended the criteria for rating 
skin disabilities.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
Accordingly, the Board is required to consider the veteran's 
increased evaluation claims pursuant to both the former and 
revised schedular rating criteria.  For the period prior to 
the effective date of the amendment, however, the Board must 
apply the former version of the regulation.  VAOPGCPREC 3-
2000 (April 10, 2000), 65 Fed. Reg. 33,422 (2000).

Prior to August 30, 2002, skin conditions evaluated pursuant 
to DCs 7807 to 7819 were to be rated as for eczema, dependent 
upon location, extent and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118, DC 7813 
(2001).  

Eczema was to be rated under DC 7806, which provides that a 0 
percent evaluation is assignable for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation is assignable for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
assignable for exfoliation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation is 
assignable for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2001).

Scars disfiguring the head, face or neck were to be rated 
under DC 7800.  Under that code, a 0 percent evaluation was 
assignable for slight scars disfiguring the head, face or 
neck.  A 10 percent evaluation was assignable for moderate, 
disfiguring scars.  A 30 percent evaluation was assignable 
for severe, disfiguring scars, especially if producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  38 C.F.R. § 4.118, DC 7800 (2001).

Scars that were not disfiguring or the result of burns were 
to be rated under DCs 7803 to 7805.  Under DC 7803, a 10 
percent evaluation was assignable for scars, superficial, 
poorly nourished, with repeated ulceration.  38 C.F.R. § 
4.118, DC 7803 (2001).  Under DC 7804, a 10 percent 
evaluation was assignable for scars that were superficial, 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DC 7804 (2001).  The 10 percent evaluation was to be 
assigned when the requirements were met even though the 
location may have been on the tip of a finger or toe, and the 
evaluation was not to exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, DC 7804, Note 
(2001).  Under DC 7805, other types of scars were to be rated 
based on limitation of function of the part affected.  38 
C.F.R. 
§ 4.118, DC 7804 (2001).

As of August 30, 2002, DC 7828 provides that a 0 percent 
evaluation is assignable for superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent.  A 10 
percent evaluation is assignable for deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or; deep acne other than on the face 
and neck.  A 30 percent evaluation is assignable for deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 
40 percent or more of the face and neck.  DC 7828 otherwise 
is to be rated as disfigurement of the head, face or neck, or 
scars, depending upon the predominant disability.  38 C.F.R. 
§ 4.118, DC 7804 (2006).

Conditions rated pursuant to DC 7813 are to be rated as 
disfigurement of the head, face or neck, scars, or 
dermatitis, depending upon the predominant disability.  38 
C.F.R. § 4.118, DC 7813 (2006).

Disfigurement of the head, face or neck is to be rated under 
DC 7800.  Under DC 7800, a 10 percent evaluation is 
assignable when one characteristic of disfigurement appears.  
A 30 percent evaluation is assignable when there is visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent evaluation is assignable when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2006).

The eight characteristics of disfigurement include: scar 5 or 
more inches (13 or more cm.) in length; scar at least one- 
quarter inch (0.6 cm.) wide at widest part; surface contour 
or scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq, cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm).  38 C.F.R. § 4.118, DC 7800, Note 
(1) (2006).

Scars, other than of the head, face, or neck, which are deep 
or cause limited motion, are to be rated under DC 7801.  DC 
7801 provides that a 10 percent evaluation is assignable for 
such scars when the area or areas exceed 6 square inches (39 
sq. cm.).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 sq. cm.). 38 C.F.R. 
§ 4.118, DC 7801 (2006).  Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 
§ 4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (1), (2) (2006).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2006).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2006).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2006).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2006).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2006).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2006).

Other types of scars are to be rated based on limitation of 
function of affected part.  38 C.F.R. § 4.118, DC 7805 
(2006).

In this case, for the reasoning explained below, the evidence 
establishes that the veteran's skin disability pictures do 
not more nearly approximate the criteria for increased 
evaluations under any applicable DC.  

As previously indicated, the veteran had active service from 
April 1977 to April 1981 and from January 1982 to January 
1986.  During that time period, she received treatment, 
including medication, for skin complaints and medical 
professionals noted multiple skin abnormalities affecting 
various parts of the veteran's body.  Such abnormalities 
included: pruritic, slightly sore, inflamed, hyperpigmented 
papules on the inner thighs and in the hairline, an itching 
rash on the right foot, forehead, face, back and stomach, and 
scaly soles and arches of the feet.  In December 1985, a 
medical professional characterized the veteran's acne as 
mild.

Following discharge, beginning in 1992, the veteran received 
treatment, including medication, for skin complaints, was 
diagnosed with multiple skin disorders, and underwent VA 
examinations of her skin.  During outpatient treatment 
visits, medical professionals noted various skin 
abnormalities, including post-inflammatory hyperpigmented 
papules on the veteran's face, rash on her feet, 
discoloration on her face, scales on her soles and the 
lateral aspect of her feet, cracking and splitting around her 
toes, and thickened nails.  They rarely, however, described 
the severity of such abnormalities.  In August 2000, a 
medical professional described the veteran's tinea pedis as 
mild.

During VA examinations conducted thereafter, from 1992 to 
1998, examiners too noted various skin abnormalities, but 
rarely described the severity of those abnormalities.  For 
instance, in January 1992 and June 1994, examiners noted 
multiple hyperpigmented macules and papules on the veteran's 
back and chest, scaling on both feet and below the nails, 
dystrophic nails, multiple lesions of moderately severe acne 
on the forehead and face with purulent drainage, 
hyperpigmented sites of prior acne involvement, and lesions 
of mild acne on the back.  In June 1994, an examiner 
indicated that, although the acne created anxiety for the 
veteran, because she was friendly and had a pleasant 
appearance, it did not hinder her ability to work.  During a 
VA examination conducted in October 1998, an examiner noted 
nodules, cysts and ulcers measuring between two and five 
centimeters in diameter, scarring on the face and back, and 
no inflammation.

In February 2002, the veteran underwent another VA 
examination, during which she reported that, since the age of 
27, she had tried various prescriptions for her acne, but 
they made her itch.  She also reported that she had rash on 
her feet and groin and in her hairline, which necessitated 
medication.  Allegedly, the rash on her feet occasionally 
flared up, causing the skin between her toes and on her soles 
to come off, making it difficult to walk, and requiring the 
use of sandals.  

An examiner noted face lesions and rash in the hairline, 
which hurt and embarrassed the veteran and made her self 
conscious, and the entire face, chin and throat affected by 
hyperpigmented macules, few slightly raised nodules and few 
closed comedones, an occasionally tender groin rash, 
hyperpigmented patches in the groin, yellow streaking in the 
toenails, slightly depigmented skin between the toenails, and 
a patchy, fine, scaly rashy on the soles and edges of the 
feet.  Photos displayed the permanence of the facial 
scarring.  The examiner indicated that the tinea pedis caused 
mild to moderate discomfort on standing and walking.  He 
noted that the tinea capitis (hairline) and cruris (groin) 
were related to the same organism infecting the veteran's 
feet.  The examiner also noted that the veteran's acne was 
disfiguring, but not to the extent that it precluded 
employment.  

In an addendum report submitted following the February 2002 
examination, the examiner characterized the facial scarring 
as moderate with regard to disfigurement, indicated that it 
was not completely or exceptionally repugnant, and noted no 
scarring of the back or shoulders.  As well, he noted that 
the tinea pedis was minimally active and that, when 
considered with the tinea capitis and cruris, was not an 
impediment to employment.    

During her most recent VA examination, conducted in March 
2006, the veteran reported the past use of multiple 
medications for her skin disabilities, none of which were 
effective.  She also reported the present use of gentle 
cleansers.  She indicated that she had exacerbations of acne, 
which manifested as pimples and inflammation and made her 
self conscious.  

The examiner noted firm, nontender, nonerythematous, 
hyperpigmented nodules scattered over the veteran's entire 
face and neck, a few closed comedones over the nose and chin, 
hyperpigmented macules scattered throughout the pubic hair, 
mildly thickened and slightly yellow toenails, and a scant, 
white, flaky substance between the toes.  The examiner 
characterized the veteran's acne as deep, involving greater 
than forty percent of exposed areas and five percent of 
entire body.  He indicated that photographs showed stable 
lesions and permanent scarring, which caused no physical 
pain, but influenced her self esteem.  

The above evidence establishes that the veteran's acne 
vulgaris worsened since her discharge from service.  Prior to 
August 30, 2002, when it was evaluated as 10 percent 
disabling, it, or the medication prescribed in response to 
it, caused constant itching.  Moreover, it involved extensive 
lesions on the face, neck, throat and other areas of the 
body.  Such symptoms warrant the assignment of a 30 percent 
evaluation under the former DC 7806 for that time period.  An 
evaluation in excess of 30 percent is not assignable under 
that DC or the former DC 7800, however, because, during that 
time period, the veteran's acne vulgaris did not cause 
ulceration or extensive exfoliation or crusting and, 
according to a medical professional, it was not exceptionally 
repugnant.  

Since August 30, 2002, when the veteran's acne vulgaris was 
evaluated as 30 percent disabling, that disability has not 
caused ulceration or extensive exfoliation or crusting, has 
not become exceptionally repugnant, and has not involved more 
than forty percent of the affected area.  Moreover, it has 
not involved visible or palpable tissue loss, or gross 
distortion or asymmetry of features.  Finally, since August 
30, 2002, the acne vulgaris has not met four or five of the 
previously noted characteristics of disfigurement.  An 
evaluation in excess of 30 percent is thus not assignable 
under either the former or revised criteria for rating skin 
disabilities.  

The above evidence also establishes that the veteran's tinea, 
located on the feet and groin and in the hairline, involves 
superficial, tender and painful scarring.  Such involvement 
warrants the assignment of a 10 percent evaluation under the 
former DC 7804 and the revised DC 7804.  An evaluation in 
excess of 10 percent is not assignable under those DCs or any 
other former or revised DC, however, because the tinea does 
not cause constant itching of exudation and extensive 
lesions, or marked disfigurement.  Moreover, the tinea is not 
deep, does not cause limited motion, and does not affect 
twenty to forty percent of the affected areas. 

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded different 
evaluations in the future should either of her disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to increased evaluations for 
acne vulgaris, prior to August 30, 2002, and bilateral tinea 
pedis with onychomycosis have been met.  In reaching this 
decision, the Board considered the complete history of the 
disabilities at issue as well as the current clinical 
manifestations and the effect each disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2006).  Inasmuch as the evidence supports these claims, they 
must be granted.


ORDER

Service connection for ovarian cysts is granted.  

A 30 percent evaluation for acne vulgaris, prior to August 
30, 2002, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.  

A 10 percent evaluation for bilateral tinea pedis with 
onychomycosis, tinea capitis and tinea cruris is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.  


REMAND

The veteran also claims entitlement to service connection for 
breast cancer, including as secondary to fibrocystic breast 
disease, entitlement to initial evaluations in excess of 10 
percent for de Quervain's disease of the right and left 
wrists, entitlement to an initial compensable evaluation for 
fibrocystic breast disease, and entitlement to TDIU.  
Additional action is necessary before the Board decides these 
claims.

First, in April 2007, the RO issued a supplemental statement 
of the case pertaining to the veteran's claim of entitlement 
to service connection for breast cancer.  Thereafter, the RO 
associated with the record VA and private treatment records 
and statements of VA and private physicians, which include 
discussions regarding the veteran's breast cancer.  The RO 
then issued another supplemental statement of the case 
pertaining to all claims on appeal except the claim of 
entitlement to service connection for breast cancer.  Given 
this fact, the Board must remand this claim to the RO for 
initial consideration of the previously noted evidence and 
issuance of a supplemental statement of the case reflecting 
such consideration.

Second, the VCAA, which requires VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, is 
applicable to this appeal.  Under 38 U.S.C.A. 
§ 5103A, VA's duty to assist includes providing a claimant a 
medical examination or obtaining a medical opinion when an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, examinations in support of the claims 
being remanded are necessary.  The RO afforded the veteran VA 
examinations during the course of this appeal; however, the 
reports of these examinations are inadequate to decide these 
claims.  Therein, VA examiners did not address whether the 
veteran's breast cancer was related to her active service, 
during which breast abnormalities were shown, or, as alleged, 
to her service-connected fibrocystic breast disease.  VA 
examiners also did not address whether the veteran's service-
connected disabilities hindered her employability.  Such 
opinions are necessary as the veteran alleges that she has 
read various articles that relate breast cancer to 
fibrocystic breast disease.  Moreover, she has submitted a 
written statement from a private physician relating her 
inability to work to, in part, her breast cancer.  In 
addition, after the veteran underwent the most recent 
examinations of her breasts, in October 1998, and her 
hands/wrists, in February 2002, in a Brief dated September 
2007, she alleged that those disabilities had worsened, 
thereby requiring VA to afford her another examination.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of her claims 
for service connection for breast cancer 
and for a higher initial evaluation for 
fibrocystic breast disease.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein, 
including all service medical records, 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) offer an opinion as to whether it 
is at least as likely as not that 
the veteran's breast cancer is 
related to her active service, 
including documented breast 
abnormalities; 

b) if not, offer an opinion as 
to whether the veteran's breast 
cancer is proximately due to or 
the result of her service-
connected fibrocystic breast 
disease; 

c) note all manifestations of 
the veteran's service-connected 
fibrocystic breast disease; 

d) describe the extent to which such 
disease impairs the veteran's 
ability to function, including with 
regard to her breast, gynecological 
and skin systems; and

e) offer an opinion regarding 
whether the veteran is unable to 
secure or follow a substantially 
gainful occupation as a result of 
her service-connected fibrocystic 
breast disease and all other 
service-connected disabilities, 
including, if appropriate, her 
breast cancer; and

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Arrange for the veteran to undergo a 
VA examination in support of her claims 
for increased evaluations for de 
Quervain's disease of the left and right 
wrists.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note all manifestations of the 
veteran's left and right wrist 
disabilities, including, if 
appropriate, pain, including on 
motion, limitation of motion, 
weakness, and ankylosis; 

b) identify all nerves affected 
by, and any nerve damage cause 
by, the veteran's left and 
right wrist disabilities; 

c) indicate whether any such 
damage constitutes mild, 
moderate or severe incomplete, 
or complete paralysis of a 
nerve; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  With regard to the claim for 
service connection for breast cancer, 
consider in the first instance the 
evidence that was associated with the 
claims file following the issuance of the 
April 2007 supplemental statement of the 
case.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, provide the veteran and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims being remanded.  No 
action is required of the veteran unless she receives further 
notice.  She does, however, have the right to submit 
additional evidence and argument on the remanded claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


